LEWIS, J.
This is an action brought by some of the children of” James Little, deceased, to set aside transfers of property made by him during his lifetime to one of his sons, — Robert Little. By stipulation of parties, the evidence adduced in a case between the same parties in contesting a will, concurrently decided herewith, was taken as the evidence in this case. The trial court found that the transfers mentioned were made for good and valuable considerations, and ordered judgment for respondent. We have examined the record, and find the conclusions of the court are amply sustained by the evidence.
Order affirmed.